Citation Nr: 0408983	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for rib fracture 
residuals.

4.  Entitlement to service connection for meningitis 

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a skin rash.

8.  Entitlement to service connection for pharyngitis.

9.  Entitlement to service connection for sclerosing 
hemangioma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1951, from August 1952 to August 1955, and from February 1956 
to January 1972. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied entitlement to service 
connection for the issues listed on the title page of this 
decision.  Thereafter, in light of a change in the law that, 
among other things, eliminated the requirement of submitting 
a well-grounded claim, the RO readjudicated the claims at 
issue and again denied them.  That readjudication of the 
claims was pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).

In correspondence received in February 2002, the veteran 
raised the issue of service connection for diabetes.  This 
issue has not been developed for appellate review.  
Accordingly, it is referred to the RO for any action deemed 
appropriate.  

For the reasons explained below, the claim for service 
connection for flat feet is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.  
The Board, however, will decide all of the other eight 
claims.


FINDINGS OF FACT

1.  There is no competent evidence of hemorrhoids related to 
service.  

2.  There is no competent evidence of rib fracture residuals 
related to service.  

3.  There is no competent evidence of meningitis related to 
service.

4.  There is no competent evidence of a back disorder related 
to service.

5.  There is no competent evidence of PTSD related to 
service.

6.  An in-service rash was acute and transitory and resolved 
without producing chronic disability; there is no competent 
evidence that any skin disorder now present, including a 
rash, is related to service.

7.  In-service pharyngitis was acute and transitory and 
resolved without producing chronic disability; there is no 
competent evidence that any throat disorder now present, 
including pharyngitis, is related to service.

8.  In-service sclerosing hemangioma was acute and transitory 
and resolved without producing chronic disability; there is 
no competent evidence that any sclerosing hemangioma now 
present is related to service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Rib fracture residuals were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Meningitis was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

6.  A skin rash was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

7.  Pharyngitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

8.  Sclerosing hemangioma was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

As alluded to earlier, the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law on November 9, 
2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
And the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the veteran by letter dated in 
April 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release so that VA could request medical treatment 
records from private medical providers the records for him.  
Further, the January 2002 rating decision and the statement 
of the case (SOC), especially when considered together, 
discussed the pertinent evidence, provided the pertinent laws 
and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  
The duty to notify of necessary evidence and of the 
respective responsibilities-his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private medical providers have also been 
obtained.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 



Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

In this particular case, the April 2001 VCAA letter from the 
RO advising the claimant of his rights in VA's claims process 
predated the RO's January 2002 decision readjudicating his 
claims under a standard of review more favorable to the 
appellant than that which was in place upon the initial 
adjudication of the claims by the RO's March 2000 decision.  
Accordingly, that VCAA letter complied with the sequence of 
events (i.e., letter before denial) stipulated in the 
Pelegrini decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

In addition, certain chronic diseases, including meningitis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
C.F.R. § 3.304(f)(3).

The veteran does not claim that his alleged stressor is based 
on a personal assault.  Accordingly, inasmuch as a revision 
to 38 C.F.R. § 3.304(f) was not substantive except as to 
cases involving personal assault, and other changes were made 
merely to improve the organization of the subsection, the 
veteran will not be prejudiced by consideration of the 
revised version of the regulation.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

If VA determines the veteran did not engage in combat, or 
that his alleged stressor is not related to a combat 
experience, then his lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate his testimony as to the 
alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  



Analysis

Hemorrhoids, Rib Fracture Residuals, Meningitis, Back 
Disorder

With respect to hemorrhoids, service medical records disclose 
that, June 1962, the veteran complained of spotty bright red 
blood on toilet tissue.  No hemorrhoids were detected.  
Additionally, no hemorrhoids were found on an annual physical 
examination in November 1962.  On examination in September 
1971 for service separation examination, no hemorrhoids were 
found, and the veteran then denied piles or rectal disease.  
There is no medical opinion in the record linking 
hemorrhoids, if now present, to the veteran's military 
service.  

With respect to rib fracture residuals, service medical 
records disclose that the veteran was evaluated in July 1960 
for complaints of pain in the right side of his chest.  A 
chest x-ray was negative, and the diagnosis was mild 
pleurisy.  A treatment entry of late August 1960 indicates 
that right-sided chest pain had recurred, and an intercostal 
xylocaine block was administered.  In early September 1960, 
physical examination showed that the lungs and thorax were 
clear.  There is no indication from service medical records 
that the veteran broke any ribs.  When he was examined in 
September 1971 for service separation, the chest was found to 
be normal, and a chest x-ray was negative.  The veteran then 
denied pain or pressure in the chest or broken bones.  There 
is no medical opinion in the record linking residuals of rib 
fractures, if sustained after service, to the veteran's 
military service.  

With respect to meningitis, service medical records do not 
contain findings or treatment for meningitis, and no 
neurological defects were noted on the veteran's examination 
in September 1971 for service separation.  The veteran then 
denied neurological manifestations.  The medical evidence 
does not demonstrate that meningitis was present during the 
first year after the veteran completed military service.  
Moreover, there is no medical opinion in the record linking 
any post-service meningitis to the veteran's military 
service.  

With respect to a back disorder, service medical records do 
not contain findings or treatment for a back disorder.  The 
spine and musculoskeletal system were evaluated as normal on 
the veteran's examination in September 1971 for service 
separation.  The veteran then denied recurrent back pain.  
There is no medical opinion in the record linking a back 
disorder, if now present, to the veteran's military service.

The veteran's assertion that he has hemorrhoids, rib fracture 
residuals, meningitis or a back disorder is the only evidence 
suggesting that any of these conditions had its onset in 
service or is otherwise attributable to service.  His 
assertion amounts to an opinion about a matter of medical 
causation.  There is no indication from the record that he 
has any professional medical training or expertise.  So, as a 
layperson, he simply is not competent to offer a medical 
opinion regarding the diagnosis or etiology of the disorders 
at issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  So 
his opinion has no probative weight in addressing this 
determinative issue.

PTSD

Service medical records disclose that the veteran presented 
at a clinic in February 1964, reporting severe problems 
concerning his son's health.  The assessment was situational 
reaction with adequate cause.  No psychiatric disorders were 
noted in service, and the veteran was evaluated as 
psychiatrically normal on the examination in September 1971 
for service separation.  He then denied nervous trouble of 
any sort.  

The veteran asserts that he has PTSD as a result of combat in 
Korea in the Marine Corps, and later, in VN in the Air Force, 
where he was a load master aboard a 
C-130 which took heavy fire.  Service personnel records show 
that he had military occupation specialties as a materiel 
facilities specialist and aircraft load master.  These are 
not specialties indicating combat exposure.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  Moreover, he did not receive any 
special awards or decorations for valor.  As well, he did not 
receive the Purple Heart Medal, an award for wounds sustained 
in action, or any other similar type of commendation.  The 
absence of verified wounds in action or citations indicating 
exposure to hostile fire means that combat exposure cannot be 
presumed.

Of equal or even greater significance, though, the medical 
evidence currently of record does not indicate the veteran 
now has PTSD.  And this is a threshold minimum requirement 
for granting service connection, proof that he has the 
condition claimed (i.e., PTSD).  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See also 38 U.S.C. § 1110 (formerly § 310).  In 
the absence of proof of present disability there can be no 
valid claim.  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes.  As well, see Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

The veteran's assertion that he has PTSD is the only evidence 
suggesting that he has this condition.  And as previously 
discussed, his lay opinion is not competent evidence to 
provide the requisite diagnosis or to relate the diagnosis to 
service, so his opinion has no probative weight in addressing 
these determinative issues.  See Espiritu, 2 Vet. App. at 
494-95.

Skin Rash, Pharyngitis, Sclerosing Hemangioma

With respect to a skin rash, service medical records disclose 
that the veteran was evaluated in July 1959 for reported 
generalized giant urticaria.  The impression was dermatitis.  
Medication was administered.  On March 11, 1964, the veteran 
was treated for a skin lesion-having the appearance of 
pyoderma-of the left upper arm.  A follow-up treatment entry 
of March 16, 1964 indicates that the lesion was improved.  A 
treatment entry of October 1965 shows that the veteran 
reported that he had experienced a rash all over his body.  
The impression was herpes simples.  Medications were 
prescribed.  The skin was evaluated as normal on the 
examination in September 1971 for service separation.  The 
veteran then denied skin diseases.  There is no medical 
opinion in the record linking a skin disorder, including a 
rash, if now present, to the veteran's military service.  In 
all, the evidence demonstrates that in-service skin 
manifestations were acute and transitory and resolved without 
producing chronic disability.  

With respect to pharyngitis, service medical records disclose 
that the veteran was treated for episodes of strep 
throat/pharyngitis in June 1961, July 1961 and October 1961.  
There were thereafter no documented recurrences of strep 
throat during the remainder of the veteran's period of 
service.  The throat was evaluated as normal on the veteran's 
examination in September 1971 for service separation.  
He then denied throat trouble.  There is no medical opinion 
in the record linking a throat disorder, including 
pharyngitis, if now present, to the veteran's military 
service.  In all, the evidence demonstrates that in-service 
strep throat episodes were acute and transitory and resolved 
without producing chronic disability.  

With respect to a sclerosing hemangioma, a February 1965 
clinical notation in service relates that the veteran had a 
small pimple on the left upper arm which had gradually 
increased in size and become slightly tender.  The lesion was 
biopsied, and the diagnosis was sclerosing hemangioma 
(dermato fibroma).  There were thereafter no documented 
recurrences of sclerosing hemangioma during the remainder of 
the veteran's period of service, and the skin and vascular 
system were evaluated as normal on the veteran's examination 
in September 1971 for service separation.  He then made no 
reference to vascular malformations of the skin.  There is no 
medical opinion in the record linking a sclerosing 
hemangioma, if now present, to the veteran's military 
service.  In all, the evidence demonstrates that an in-
service sclerosing hemangioma was acute and transitory and 
resolved without producing chronic disability.  

The veteran's assertion is the only evidence suggesting that 
any current skin rash, pharyngitis or sclerosing hemangioma 
had its onset in service or is otherwise attributable to 
service.  As previously discussed, his lay opinion is not 
competent evidence to relate a disorder to service, so his 
opinion has no probative weight in addressing this 
determinative issue.  See Espiritu, 2 Vet. App. at 494-95.



For all these reasons, the claims for service connection must 
be denied, except for the claim concerning the flat feet-
which will be addressed in the REMAND below.  In denying the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, this 
doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Service connection for hemorrhoids is denied.

Service connection for rib fracture residuals is denied.

Service connection for meningitis is denied.

Service connection for a back disorder is denied.

Service connection for PTSD is denied.

Service connection for a skin rash is denied.

Service connection for pharyngitis is denied.

Service connection for sclerosing hemangioma is denied.


REMAND

The veteran believes he has flat feet as a result of his 
service in the military.  When he was examined in August 1952 
for his second term of active service, no defects involving 
his feet, including pes planus, were noted.  An examination 
performed in August 1955 for separation from service, 
concluding his second term, revealed that he had second 
degree pes planus.  There is no post-service medical evidence 
relating to pes planus, either in the way of complaint or 
clinical finding.  

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  In this case, there is evidence of pes planus 
during service.  However, the is no objective medical 
indication the veteran has pes planus currently and, even if 
he does, medical evidence etiologically linking it to his 
service in the military as opposed to unrelated factors.  So 
a medical opinion is needed to determine the presence or 
absence of current disability and a nexus, if any, to 
service.  38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to provide the names, 
addresses and dates of treatment by any 
medical providers, VA or non-VA, from 
whom he has received treatment for pes 
planus since his separation from service.

2.  Thereafter, schedule the veteran for 
a VA podiatry examination to obtain a 
medical opinion responding to the 
following questions:

Does the veteran currently have pes 
planus?  If he does, is it at least as 
likely as not the condition had its onset 
in service or is otherwise attributable 
to service?  Please note the legal 
standard of proof, in italics, 
in formulating a response.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



